FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month ofFebruary 2013 Commission File Number: 001-11960 AstraZeneca PLC 2 Kingdom Street, London W2 6BD Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F XForm 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the Registrant in connection with Rule 12g3-2(b): 82- ﻿ Transaction by Persons Discharging Managerial Responsibilities Disclosure Rule DTR 3.1.4 On 25 February 2013, the following individuals, who are all persons discharging managerial responsibilities, acquired an interest in the USD0.25 Ordinary Shares or American Depositary Shares (ADSs) of AstraZeneca PLC. One ADS equals one Ordinary Share. The interest arises as a result of the previously disclosed arrangements relating to the payment of annual bonuses whereby each individual is required to defer a portion of the bonus earned into shares for a period of three years. The shares are awarded under the terms of the AstraZeneca Deferred Bonus Plan. The individuals will become beneficially entitled to these shares on 25 February 2016. Ordinary Shares were awarded at 2939 pence per share. ADSs were awarded at $45.01 per share. Name Number of shares awarded Katarina Ageborg Jeff Pott David Smith Lynn Tetrault A C N Kemp Company Secretary 27 February 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. AstraZeneca PLC Date:27 February 2013 By: /s/ Adrian Kemp Name: Adrian Kemp Title: Company Secretary
